DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B (corresponding to claims 2, 10 and 13-20) in the reply filed on 10/24/22 is acknowledged.
Claims 1, 3-9 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/22.
Drawings
The drawings are objected to because Fig. 9 does not use the correct reference numbers as described in the specification.  Further, part 407 is not illustrated in the figures.  Correction of the issues above and review of the other figures and reference numbers is required.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reciprocation generation unit” in claim 2, “attachment/detachment part” in claim 2, “slip out prevention part” in claim 14, and “electric vibration generation unit” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim as a whole is indefinite, as it is unclear whether the claimed limitations attempt to further define the structure of the “reciprocation generation unit” and “attachment/detachment part”, or if they refer to other structures with which the unit and part interact with.  Further, if so, it is unclear whether those subsequent parts are required by the claim.  As best understood by the Examiner interprets the “reciprocation generation unit” to be comprised of an eccentric pin, drive shaft and motor and the attachment/detachment part being the bication tool with pin hole as claimed.  Clarification is required. 
Regarding claim 13, the term “width” is indefinite as it is unclear what specific direction the term describes. As best understood by the Examiner, the claim attempts to describe the longitudinal movement of the tool, however the term “width” describes an opposite direction, which appears to contradict the plain meaning of the term.  Clarification is required. 
Regarding claim 16, the term “electric vibration generation unit” is indefinite, as it is unclear what specifically the term refers too.  As best understood by the Examiner, and based on a review of the specification, the term refers to an eccentric weight (pin) on the drive shaft, though the term is not used and the structure not identified in the original disclosure.  Therefore, according to a second interpretation, the eccentric pin is interpreted as the electric vibration generation unit, as it generates vibration via rotation of the electric motor.  Clarification is required. 
Regarding claim 19, the term “thin” is indefinite, as it is unclear what the term “thin” is described compared to.  For example it is unclear if the structure must be less than a certain value, or merely less than another section of the device in order to be considered thin.  Additionally, it is unclear what specific structures would and would not be considered thin.  Clarification is required. 
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case claim 15 does not further limit the subject matter of claim 2 since claim 2 already recites that the attachment/detachment part is pivotable with respect to the housing.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 10, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoji (EP 0191574).
Regarding the above claims, Shoji discloses an electric reciprocation generator (see Figs. 1-3) for a dental reamer including a needlelike part and a supporting shaft (see Fig. 4, 11a/b; capable of being used therewith; note reamer not positively recited), the electric reciprocation generator comprising: a housing (1/1a/1b); a reciprocation generation unit (3 and accompanying motor which rotates shaft, not shown) housed in the housing; and an attachment/detachment part (5 and 7) of the reamer provided to the reciprocation generation unit (see Figs. 1-3); wherein the attachment/detachment part of the reamer is passively pivotable with respect to the housing with a longitudinal direction of the reamer as an axis (e.g. via slot 5a; see abstract, page 2, paragraph 2; page 3, paragraph 1; page 4 through page 9 paragraph 2).  
Shoji further discloses wherein the reciprocation generation unit (3 and motor) is configured such that a pin (3b) eccentrically provided at a distal end part of a rotating shaft of a motor (see citations above) is engaged with a pin hole (5a) provided in a side surface part of a vibration tube (5), and wherein the attachment/detachment part (5 and 7) provided in the vibration tube (5; as best understood by the Examiner vibration tube is part of attachment/detachment part, see above) is pivotable with the longitudinal direction of the reamer as the axis by the pin hole being provided in a range equal to or more than a pivoting diameter of the pin and less than an entire circumference along an outer peripheral part of the vibration tube (e.g. 90 degrees, see Fig. 3 and citations above; per claim 10);  wherein the attachment/detachment part (5 and 7) includes a slip-out prevention part (8 and 7c) with which the attachment/detachment part fastens the reamer (see citations above; per claim 14); wherein the attachment/detachment part is pivotable with respect to the housing (see citations above; per claim 15); the device further comprising an electric vibration generation unit (3b) that vibrates the reamer within the housing (as best understood by the Examiner, and according to an alternate interpretation from that of claim 10, per claim 16); wherein the attachment/detachment part is configured such that the reamer is capable of being inserted from a rear side and a tip of the reamer is taken out from a front side (capable of being used as such if so desired; for example a user could unscrew part 9 to place reamer from rear side and then replace the cap), and a fixing part (9) that stops the inserted reamer is provided at a rear part of the attachment/detachment part (per claim 17); wherein the fixing part (9) is a weight (part 9 implicitly has a weight, and as such can be considered a weight; per claim 18); wherein a side wall part of the attachment/detachment part is provided with a thin part (e.g. portion of 7 closer to 8 is thinner than closer to 9) or a hole part (7c) for weight reduction (compared to attachment/detachment parts with thicker walls and/or no holes; per claim 19); and an electric reciprocation generator with a reamer comprising the electric reciprocation generator for a reamer according to claim 2 (see explanation above) provided with a dental reamer (Fig. 4) including a needlelike part (11a) and a supporting shaft (11b), the needlelike part being flexibly bendable (see citations above and page 3, paragraph 1 and page 12, paragraph 2; implicitly flexibly bendable in order to curve along the canal, at least to some degree; per claim 20).
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shoji in view of Levy (US 4773855).
Regarding claim 13, Shoji discloses all the features of the claimed invention, as explained above, including wherein the reciprocation generation unit is designed to be capable of reciprocating the reamer along a vertical distance (e.g. width, as best understood by the Examiner), but does not specifically teach a vertical distance (width) of 0.5 to 2.0 mm as required. 
Levy, however, teaches an electric reciprocation generator for a reamer, wherein the reciprocation range of the attachment/detachment part holding the reamer is in a range of 0.5-2 mm, and as such wherein the reciprocation generation unit of the device (shaft 1/3) is designed to be capable of reciprocating the reamer along a vertical distance (width) within a range of 0.5-2 mm, for example dependent on the resistance encountered by the tool (see col 6, line 62 through col 7, line 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Shoji to include Levy’s reciprocation range, as such modification would allow for effective and optimized cutting efficiency (see col 8, lines 4-12, Levy), and since it has been held that a prima facie case of obviousness exists when the claimed ranges overlap or lie inside the ranges disclosed by the prior art (see MPEP 2144.05(I)).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2344605 teaches a similar reciprocating dental device which operates in a similar manner in a similar range.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772